Title: To James Madison from Tobias Lear, 9 March 1808
From: Lear, Tobias
To: Madison, James



Sir,
Algiers, March 9th: 1808.

Since I had the honor of addressing you on the 4th. of January, nothing new has occurred here relative to our affairs.  After the departure of the Courier for Alicante, on the 8. of January, we have not had an arrival from Europe in this port, nor the departure of a Vessel, excepting a few of the Country going coastways.  And from, or of the United States, I have not heard anything, since your letter of the 14th. of July.  I am also without any advice from Tunis or Tripoli.  Indeed, we seem, at this place, to be shut out from an intercourse with the world.
They are preparing here a Camp of about 6000 Turks to go against Tunis.  These, they say, will be joined by a large body of Arabs at Constantine, with which force they threaten to conquer the City and Kingdom of Tunis.  But, I presume the Tunisians will not be idle on their part.
In my letter of the 4th. of January, I mentioned the Report that the French disputes with this Regency, were in a train of settlement; but, as I then predicted, they were not so easy to settle; for the conferences, which continued about a month, terminated in a resolution of the French Consul to leave the Regency, for which purpose he had engaged a Vessel, and had everything prepared for his departure, with his family, and all those of his nation, who were free; when a French Corvette came off here on the 20th. of february, at the moment he was about to put his effects on board the Vessel which he had chartered.  The Consul went on board her, where he remained two days; after which she came to anchor, received & returned the usual Salute.  When the Consul came on shore, he notified all his Countrymen to be prepared to embark on board the Corvette the next morning: but it was found she had left the Bay in the night, on the appearance of bad weather, which came on very severely the day following.  After the Gale, the Corvette appeared off the Bay, two days successively; but had no communication.  Since that she has not been seen; and it is presumed she has returned to France with no very favorable intelligence.
From that time to the present, the negociations have been going on again; and yesterday they terminated in the Dey’s consenting to release 106 Slaves claimed by the French Consul, consisting of French, Genoise & Corsicans, who have been captured within a year past.  Among them is the Negro, whom I mentioned in my letter of the 31. of december, as he was taken, while belonging to the Privateer in which he had entered, and was considered as a Frenchman.  These people depart tomorrow for Marseilles, in a Vessel which the Consul has chartered for that purpose; and by which I send this, under cover to Mr. Cathalan, our Consul there, together with Copies of my dispatches of the 8. of November, 31. of December & 4th of January; hoping that some occasion may offer to transmit them safely from thence to the U. States.
The day before the Gale, which caused the French Corvette to leave the Bay, the new Frigate of this place, of 48 Guns, commanded by the famous Rais Homida, sailed on a Cruize.  She lost all her masts in the Gale, and was saved from going on shore, in the most extraordinary manner, by falling into a Bay, or Roadstead, just to the East of Cape Metafous, and was afterwards towed in here a mere wreck.  They have not a mast at the Marine to replace those lost, unless they take them from some other Vessel.  All their Cruizers are now in port, excepting a Polacre & a Xebeck, which sailed about a week ago for Bona, with military stores, to renew their war against Tunis.
I have the honor to enclose a Schedule of my account of receipts and payments of Cash, on account of the U. States, from August 1803 to December 31st. 1807, and also a statement of our accounts with the Regency of Algiers.  My accounts are made out in full, and ready, to be transmitted; but they, with the documents accompanying them, are too bulkey to go by the present occasion and especially as the conveyance is very uncertain.  The Schedule will, however, give a full and correct view of them.  The accounts of Dr. Dodge, and those after his death, in Tunis, will accompany my accounts.  There was due to him, on the settlements of his Account, on the 17th. of August 1806, a balance of $ 1287.35 Cents.
It is necessary for me always to have some funds either in Leghorn, or Malta; or both; for the facility of furnishing the necessary calls from Tunis and Tripoli, as well as for this place.  The mode of obtaining money there by negociating Bills on the U. States, seems to me the most simple and convenient; if it could always be done without too great a sacrifice.  Should it be thought best to adopt some other mode, you will have the goodness to point it out to me.
I have heard nothing of the Bill which Mr. Davis informed me, in October last, he had drawn upon me for $5000. And have heard nothing since from that Gentleman.
I still reserve in my hands the Certificate, or Tiscara, as it is called, of the balance of 8.798 Sequins in favor of the U. States, on the settlement for the Cargo  January 1806.  This I could have given as a part payment of the two Annuities due on the 5th. of March 1807.  But I thought it best to hold it towards the payment due on the 5. of March 1808, as it is more valuable than Cash, in making payments to the Regency.
The Release of these Slaves (which however cost either the Hebrews, who have great riches in france, or the french, 50,000 Dollars, in presents to the great men) will probably release those people from one fear, and they must break (with) some other nation; and I shall not be at ease until we have a force in this Sea to guard our commerce.  My hopes are that the Emperor will not be disposed to let these people be quiet; notwithstanding present concession, particularly on the ground it has been obtained. I pray you to accept assurances of the high respect, and sincere attachment, with which I have the honor to be, Sir, Your most faithful & Obliged Sert

Tobias Lear

